Motion, insofar as it seeks disqualification of Judges Stein and Fahey, dismissed as academic; motion, insofar as it seeks disqualification of Chief Judge DiFiore, dismissed upon the ground that the Court of Appeals has no authority to entertain the motion made on nonstatutory grounds. The application seeking recusal of the Chief Judge is referred to her for individual consideration and determination. Chief Judge DiFiore denies the referred motion for recusal. Motion for ancillary relief denied. On the Court’s own motion, appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved.
Judges Stein and Fahey taking no part.